Citation Nr: 0948561	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-05 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the diabetes mellitus.

3.  Entitlement to service connection for cerebral vascular 
accident, to include as secondary to the diabetes mellitus 
and hypertension.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 until 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2004 and January 2005 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

On his February 2006 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran requested a hearing before a Veterans 
Law Judge of the Board in connection with his claims.  In 
April 2006, the Veteran was notified that his hearing was 
scheduled for June 20, 2006.  The record reflects that in May 
2006, the Veteran cancelled his hearing.  There are no other 
hearing requests of record, so the Board deems his request 
for a hearing withdrawn. See 38 C.F.R. § 20.704(e) (2009).

The issues of entitlement to service connection for hearing 
loss, hypertension and cerebral vascular accident are being 
REMANDED and are addressed in the REMAND portion of the 
decision below.  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor the 
Veteran had inland service in Vietnam.

2.  Diabetes mellitus is causally or etiologically related to 
service.



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus as 
a result of exposure to herbicides have been met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for diabetes mellitus.  The RO will be responsible 
for addressing any notice defect with respect to the rating 
and effective date elements when effectuating the award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as diabetes mellitus, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) evidence of a current 
disability, (2) evidence of an inservice incurrence or 
aggravation of an injury or disease, and (3) evidence of a 
nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In certain cases, 
competent lay evidence may demonstrate the presence of any of 
these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. 
Cir. 2009).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the Veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f) (West 2002). 

"Service in the Republic of Vietnam" means actual service in-
country in Vietnam from January 9, 1962, to May 7, 1975, and 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii); See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008) (VA's requirement that a Veteran must have "stepped 
foot" on landmass of Vietnam or the inland waters of Vietnam 
for agent orange/herbicide exposure presumption is a valid 
interpretation of the statute); VAOPGCPREC 7-93 (holding that 
service in Vietnam does not include service of a Vietnam era 
Veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 
(holding that mere service on a deep-water naval vessel in 
waters off-shore of the Republic of Vietnam is not qualifying 
service in Vietnam).  In other words, for purposes of 
applying the presumption of exposure to herbicides under 38 
C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually 
been present at some point on the landmass or the inland 
waters of Vietnam during the Vietnam conflict.  

When a Veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset. 38 C.F.R. § 3.309 (e), 
Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).  The Secretary 
of the Department of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).

In the present case, private medical records reflect the 
Veteran clearly has a current diagnosis of diabetes mellitus, 
type II, one of the diseases presumed to be linked to 
herbicides.  The question is whether or not the Veteran had 
the requisite service to trigger the presumption of exposure 
to herbicides.

In the present case, the Veteran's Armed Forces Of The United 
States Report Of Transfer Or Discharge (DD Form 214) reflects 
he served in the Navy from September 1965 until September 
1968.  This form further noted two years and eight months of 
foreign or sea service and reflected he received the Vietnam 
Service Medal and Republic of Vietnam Campaign Medal.  The 
Veteran's military occupational specialty was that of an 
aviation structural mechanic (AMS 7210).  A response from the 
National Personnel Records Center (NPRC) indicated the 
Veteran's ship, the U.S.S. Ranger, was in the official waters 
of the Republic of Vietnam from December 3, 1967, until 
December 29, 1967; from January 6, 1968, until January 28, 
1968; from March 18, 1968, until April 12, 1968; and from 
April 12, 1968, until May 9, 1968.  The RO also obtained a 
March 2004 response from the Department of the Army Center 
for Unit Records Research (CURR)(now the U.S. Army and Joint 
Services Records Research Center or JSRRC) which indicated 
the Veteran's ship, the U.S.S. Ranger, did not make port 
calls to Vietnam from December 1967 until May 1968 or from 
November 1968 until April 1969.

In other words, the Veteran's report of service, decorations 
received and a search by the NPRC and CURR only confirm the 
Veteran served in the waters of the Republic of Vietnam.  As 
noted above, however, the United State Court of Appeals for 
the Federal Circuit (Federal Circuit) has clearly held that 
VA's requirement that a claimant must have been present 
within the land borders of Vietnam at some point in the 
course of duty in order to be entitled to a presumption of 
herbicide exposure and service connection for diseases 
associated with that exposure constitutes a permissible 
interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 
3.307(a)(6)(iii).  Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525). 

Significantly, the Veteran has not alleged the ship docked in 
Vietnam.  In fact, on his February 2006 Substantive Appeal he 
indicated the ship never docked in Vietnam.  Rather, the 
Veteran has consistently argued that he was exposed to 
herbicides when traveled inland to Vietnam to collect the 
ship's mail.  The Veteran is competent to testify as to his 
duties during service, including flying inland to pick up 
mail.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, the Board 
finds the Veteran's testimony to be credible as there are no 
conflicting statements in the record nor is there any 
evidence suggesting the Veteran was mistaken.  In fact, the 
Veteran's report of inland service to pick up the ship's mail 
was corroborated by the other lay statements.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006).  Specifically, 
the Veteran submitted two lay statements from J.D. who 
indicated he served with the Veteran.  Mr. D. explained he 
personally observed the Veteran as a mailman and explained 
that the ship was based off the coast of Vietnam and the 
Veteran traveled in-country to pick up the mail.  Mr. D.'s 
second statement related the Veteran was his boss and noted 
that the Veteran would fly on mail planes inland.

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim; 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the- 
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this case, the Veteran has current diagnoses of diabetes, 
evidence he served on a ship that was stationed in the waters 
of Vietnam and lay statements indicating he traveled inland 
to pick up the mail for the ship.  While the response from 
CURR indicated there were no port calls to Vietnam, this fact 
alone does not preclude the flights inland to obtain the 
mail.  Furthermore, the Veteran's representative argued that 
Instruction 5-112-1 of the Commander in Chief of the Pacific 
Fleet specifically provided for such mail flights.  While the 
Veteran's DD Form 214 did not reflect a military occupational 
specialty of a postal clerk, the Veteran submitted competent 
and persuasive evidence indicating the Veteran served as a 
mailman aboard the U.S.S. Ranger.  As the Board has no reason 
to doubt the Veteran's statements and the lay statements of 
J.D. attesting to the fact that the Veteran stepped foot onto 
Vietnam, the Board will resolve all reasonable doubt in favor 
of the Veteran and concede that he did go ashore in Vietnam. 
38 C.F.R. § 3.102.  

As the Board found the Veteran stepped foot in Vietnam, in-
service exposure to herbicides is presumed.  Private medical 
records included a February 2000 record noting a new onset of 
diabetes mellitus, type II.  Additionally, the February 2000 
record indicated the Veteran was counseled on diet and 
provided a diet to treat the diabetes.  In other words, the 
February 2000 private record reflects the condition has 
manifested to at least a compensable degree under 38 C.F.R. § 
4.119, Diagnostic Code 7913.  Furthermore, there is no 
affirmative evidence of record that the diabetes mellitus was 
not incurred in service.  Therefore, as in-service exposure 
to herbicides has been conceded, and the Veteran clearly has 
a current a diagnosis of diabetes mellitus, type II, the 
Board concludes that service connection for diabetes 
mellitus, type II is granted on a presumptive basis.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.


ORDER

Service connection for diabetes mellitus, type II, is 
granted.


REMAND

A preliminary review of the record discloses that additional 
development is necessary as to the issues of service 
connection for hearing loss, hypertension and cerebral 
vascular accident.  Specifically, VA's duty to assist has not 
been met. 

In a June 2005 statement, the Veteran indicated he received 
treatment for his conditions at the Mountain Home, Tennessee 
VA Medical Center.  He specifically requested VA obtain and 
review those records in connection with his claim.  These 
records are not associated with the claims file.  VA has a 
duty to obtain all relevant VA and Governmental records prior 
to adjudication of a claim. 38 U.S.C.A § 5103A(c)(3); see 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any 
VA treatment records that have been generated up to and 
including the date of the Board's decision, whether or not 
filed in the appellant's claims file, are in the constructive 
possession of the Board and must be considered).  
Accordingly, a remand to obtain these records is necessary 
prior to adjudication of the issues of service connection for 
hearing loss, hypertension and cerebral vascular accident.

Furthermore, concerning the claims for hypertension and 
cerebral vascular accident, the Board is of the opinion that 
VA examinations are necessary.  Under the duty to assist, a 
medical examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent medical evidence of a 
currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to make 
a decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In the present case, the Veteran has a current diagnosis of 
hypertension and a service-connected disability of diabetes 
mellitus.  It is well-settled that in its decisions, the 
Board may not rely upon its own unsubstantiated medical 
opinion. Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As 
such, without further clarification, the Board is without 
medical expertise to ascertain the relationship, if any, 
between the hypertension and the diabetes mellitus or 
otherwise determine if the hypertension is related to 
service. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. 
Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Similarly, the Veteran provided a September 2004 statement of 
a private physician explaining the Veteran sustained a 
cerebral vascular accident in October 1998 and suggesting the 
condition was caused by the hypertension and the undiagnosed 
diabetes mellitus; however no rationale for this conclusion 
was provided.  As such, the Veteran has met the criteria of 
38 C.F.R. § 3.159 and a VA examination should be obtained. 
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran 
and ask him to specify all medical care 
providers who treated him for his claimed 
conditions.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the Veteran that are 
not already associated with the claims 
file.  The RO/AMC should specifically 
request medical records from the Mountain 
Home, Tennessee, VA Medical Center and 
associate these records with the claims 
file.

2.  The RO/AMC shall schedule the Veteran 
for appropriate VA examination to 
ascertain the nature, extent, and etiology 
of the hypertension.  The claims file and 
a copy of this Remand must be made 
available to the examiner, and the 
examiner should indicate in the report 
that the claims file was reviewed.  All 
tests that are deemed necessary by the 
examiner should be conducted.

Following a review of the claims file and 
examination of the Veteran, the respective 
examiner is asked to address the 
following:

(a) Whether it is at least as likely as 
not (at least a 50 percent probability) 
that any currently diagnosed hypertension 
was caused or aggravated (permanently 
worsened) by the service-connected 
diabetes mellitus.

(b) Whether it is at least as likely as 
not (at least a 50 percent probability) 
that any currently diagnosed hypertension 
is related to any event, incident, or 
symptoms noted during service.

A complete rationale for all opinions 
expressed should be provided.  It is 
requested that the examiner discuss all of 
the prior medical evidence in detail and 
reconcile any contradictory evidence.

3. The RO/AMC shall schedule the Veteran 
for appropriate VA examination to 
ascertain the nature, extent, and etiology 
of the cerebral vascular accident.  The 
claims file and a copy of this Remand must 
be made available to the examiner, and the 
examiner should indicate in the report 
that the claims file was reviewed.  All 
tests that are deemed necessary by the 
examiner should be conducted.

Following a review of the claims file and 
examination of the Veteran, the respective 
examiner is asked to address the 
following:

(a) Whether it is at least as likely as 
not (at least a 50 percent probability) 
that any currently diagnosed cerebral 
vascular accident was caused or aggravated 
(permanently worsened) by the service-
connected diabetes mellitus.

(b) Whether it is at least as likely as 
not (at least a 50 percent probability) 
that any currently diagnosed cerebral 
vascular accident is related to any event, 
incident, or symptoms noted during 
service.

A complete rationale for all opinions 
expressed should be provided.  It is 
requested that the examiner discuss all of 
the prior medical evidence in detail and 
reconcile any contradictory evidence.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5. The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.


Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




 Department of Veterans Affairs


